Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.) rendered January 9, 2004, convicting him of conspiracy in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Initially, we agree with the defendant that under the circumstances of this case, the purported waiver of his right to appeal was not valid (see People v Lopez, 6 NY3d 248, 256-257 [2006]).
With respect to the merits, we note that the defendant does not wish to withdraw his plea of guilty but requests a discretionary reduction in the sentence imposed. We agree with the Supreme Court that the sentence imposed was in accord with the defendant’s cooperation agreement and that he is not entitled to specific performance of any other alleged sentence promise that does not appear on the record (see People v Huertas, 85 NY2d 898 [1995]; People v Watford, 239 AD2d 367 [1997]).
There is no merit to the defendant’s request for a discretionary reduction in sentence since there is no factual basis for the contention that his sentence is disproportionate to the sentences imposed on his codefendants. Miller, J.P., Schmidt, Mastro and Lunn, JJ., concur.